UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 11, 2010 MODAVOX, INC. (Exact Name of Registrant as Specified in its Charter) STATE OF DELAWARE 333-57818 20-0122076 (State or other jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1900 W University Dr, Suite 231 Tempe, AZ 85281 85281-3291 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 710-9376 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17-CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 10, 2010 the Board of Directors of Modavox, Inc. elected Dennis Webb to serve as a director.The election increases the membership of the Board of Directors to six. In addition to Mr. Webb, the members of the Modavox Board include: Chairwoman Shelly Meyers, John Devlin, Chief Executive Officer Mark Severini, Chief Strategy Officer David Ide, and Chief Information Officer Jim Crawford. As compensation for Mr. Webb’smembership on the Board, Mr. Webb will be granted three hundred thousand (300,000) non-qualified stock options to purchase Modavox common stock, which options will vest over a period of three (3) years (with 100% vesting upon Change of Control of the Company, as defined in the applicable Nonqualified Stock Option Agreement) and will have an exercise price equal to the closing price of Modavox common stock on February 10, 2010, which is the date of grant. The information in Item5.02 of this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 8.01 Other Events Modavox, Inc. issued a press release February 10, 2010, to announce Mr. Webb’s election to its Board of Directors. A copy of this press release is furnished within this Form 8-K. NEW YORK – February 10, 2010 – Modavox, Inc. (OTCBB:MDVX), a leading provider of marketing platforms that allow marketers and their agencies to harness digital and new media consumption to expand audience reach, today announced the appointment of Dennis Webb, Managing Director of Broadlands Capital, to its Board of Directors. A seasoned executive, Mr. Webb joins the board with more than 20 years of senior management experience driving successful growth, specializing in startup and early cycle businesses. He is currently the Managing Director at Broadlands Capital, an institutional money manager focusing on small and startup businesses and fixed income investing.A veteran in the financial industry, Webb was the former President of E*Trade Capital Markets at E*Trade Financial, Senior Vice President at Allfirst Financial and Vice President of TideMark Bank.Mr. Webb has been highly recognized for his leadership experience and was the recipient of many prestigious awards. Mark Severini, CEO of Modavox, commented, “Dennis is a very highly regarded name in the financial industry, and we are privileged to have him on board to lend his expertise and guidance to Modavox.The addition of Dennis to our board strengthens our commitment to the growth of the company and our investors.” "Dennis is an exceptional addition to the board. He brings a highly unique range of experience to Modavox, particularly his direct experience as a key manager in a high profile,high growth company.Successful companies need more than just brilliant ideas and attractive products/services. The truly successful companies make a commitment to develop the managerial expertise and organizational structure to reach their highestlevel of potential.
